DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NOEL DOBARGANES,
                            Appellant,

                                     v.

          KENDALL IMPORTS, LLC, and FRANK MARSALA,
                         Appellees.

                              No. 4D20-1674

                              [March 11, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE20-107.

  Chris Kleppin of The Kleppin Firm, P.A., Plantation, for appellant.

  Gerald B. Cope, Jr., Melissa S. Zinkil, and Lorayne Perez of Akerman,
LLP, Miami, for appellees.

PER CURIAM.

  Affirmed.

MAY, KUNTZ, and ARTAU, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.